[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO STRIKE
On April 13, 1994, the plaintiffs filed a reply to Starlift's answer and special defenses. The plaintiffs' present motion to strike Starlift's special defenses was filed subsequent to the filing of the reply, and therefore, the motion is denied as not filed in compliance with the Practice Book, §§ 112 and 113. CT Page 2278
With respect to Citicorp's answer and special defenses, the court file reflects that the plaintiffs have not filed a reply and thus, the plaintiffs' motion to strike is properly before the court. See Practice Book § 112. Citicorp is granted until April 7, 1995 to respond to the merits of the plaintiffs' motion.
D'ANDREA, J.